PER CURIAM.
Elliot S. Campbell appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). It appears from the record before this court that Campbell filed two different rule 3.800(a) motions in the trial court. The order now under appeal addresses only the first of those two motions. We affirm that order without comment. To the extent Campbell seeks review of the issues raised in the second motion, we dismiss the appeal as premature because the trial court has not yet ruled on that motion. This affirmance is without prejudice to Campbell seeking review of any subsequent order of the trial court disposing of the second rule 3.800(a) motion.
BLUE, A.C.J., and WHATLEY and DAVIS, JJ., Concur.